Citation Nr: 0417835	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-14 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk

INTRODUCTION

The veteran had active service from June 1967 to January 
1969.  

In September 1991, the RO denied service connection for post-
traumatic stress disorder (PTSD) and was given notice of his 
procedural and appellate rights.  The veteran did not appeal 
the adverse determination.  As a result, the September 1991 
RO decision is final.  Thus, new and material evidence is 
needed to reopen the claim.  38 U.S.C.A. § 5108, 7105.  In 
September 2001, the RO denied the claim of service connection 
for PTSD on a de novo basis.  Irrespective of the RO's action 
in September 2001, the Board must decide whether the veteran 
has submitted new and material evidence to reopen the claim 
of service connection for hearing loss.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Thus, the Board has 
recharacterized the issue as stated on the cover page.  


FINDINGS OF FACT

1.  In a September 1991 rating decision, the RO denied the 
claim of service connection for post-traumatic stress 
disorder.  The veteran did not appeal the adverse action and 
thus, it became final.

2.  Additional evidence submitted since the September 1991 RO 
decision is cumulative and redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been received since the 
final September 1991 RO decision, and thus the claim of 
service connection for post-traumatic stress disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Requirements

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the Court of Appeals for Veterans Claims (Court) 
recently held that a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

The Board finds that the notice requirements of the VCAA have 
been satisfied in the instant case.  In a June 2001 letter, 
the RO informed the veteran that in order to reopen his claim 
for service connection for post-traumatic stress disorder 
from September 1991, which had not been appealed in a timely 
manner and was now final, he would have to submit "new and 
material evidence".  He was told that "new evidence" was 
defined as evidence submitted to VA for the first time.  The 
veteran was told that cumulative evidence that tended to 
reinforce a previously established point was not new.  
Finally, he was informed that "material evidence" was 
defined as information that bore directly and substantially 
upon the issue for consideration.  

The letter also informed the veteran that VA would obtain his 
service medical records and, if necessary, his other military 
service records.  VA also would get any VA medical records 
that he told them about.  VA would schedule him a VA 
examination, if necessary, and  VA also informed the veteran 
that they would request any other medical records that the 
veteran told them about.  

The veteran was also told that in order to establish service 
connection for post-traumatic stress disorder, the evidence 
must show a current diagnosis of post-traumatic stress 
disorder, an in-service stressor, and a link between the two.  
He was specifically told that his claim must include medical 
evidence of a current diagnosis of PTSD and that this was 
best shown by recent medical records or a doctor's statement 
that contained a diagnosis of his disability.

In light of the foregoing, the Board finds that the RO's 
notice letter in June 2001 complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the instant case, this was done.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the June 2001 VA notice.  Throughout the appeal process, 
VA has made reasonable efforts to obtain relevant records 
identified by the veteran.  In this regard, the following 
medical records have been associated with the claim file:  
Service medical and personnel records, VA treatment records 
from December 1988 to May 1991, January 2001 to August 2002, 
and October 2002 to December 2002, a statement from a social 
worker at the Knoxville Vet Center, as well as private 
medical records from August 1999 and October 2002.  During a 
Travel Board hearing, the veteran stated that he could not 
obtain evidence of treatment from 1987, because the records 
did not exist.  He also noted other evidence which no longer 
exists.  The veteran has not identified any additional 
evidence pertinent to this claim that is not already of 
record, and there are no additional records to obtain.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  As such, the veteran is not prejudiced by an 
adjudication of his claim at this juncture.

II.  Analysis

In September 1991, the RO denied service connection for PTSD.  
The veteran was informed in writing of the denial later that 
month, but he did not file a timely appeal.  As a result, the 
decision is now final.  38 U.S.C.A. 7105.  

With respect to a claim which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. § 
5108.  For claims filed prior to August 2001, "new and 
material" evidence is defined as evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. 
Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is now required to give 
consideration to all of the evidence received since the last 
disallowance of this claim.

Under the laws administered by VA, service connection may be 
granted for disability resulting from disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

As previously mentioned, the RO by a September 1991 decision 
denied the veteran's claim of entitlement to service 
connection for PTSD.  When the RO denied the claim, it 
determined that the evidence of record showed that the 
veteran had not submitted a current diagnosis of PTSD.  The 
RO based its determination on VA medical progress notes from 
December 1988 to May 1991, which show a diagnosis for 
anxiety, but not for PTSD.  

The evidence received since the RO's September 1991 decision 
consists of VA medical records from the Mountain Home 
facility from January 2001 through February 2001, VA medical 
records from the Knoxville outpatient clinic from March 2001 
through December 2002, and private medical records from 
August 1999 and October 2002.  There is no diagnosis of post-
traumatic stress disorder in any of this evidence.  The Board 
notes that the private medical report from October 2002 
reflects a diagnosis of "? PTSD" with the physician's 
notation that this would be discussed with the VA 
psychiatrist and that the veteran would have the psychiatrist 
call the physician.  However, there is no evidence of record 
confirming a diagnosis of PTSD and the VA medical records 
reasonably contemporaneous with this notation do not indicate 
any findings or diagnosis of PTSD.  The VA records from 
Mountain Home and Knoxville deal with the veteran's alcohol 
abuse problems, and not with PTSD except for one notation in 
May 2002 that PTSD was to be ruled out.  Again, subsequent 
psychiatric records show no diagnosis of PTSD.  The VA 
medical records show evidence of depression, alcohol 
dependence, depression, diabetes, herpes, shingles and other 
problems, but no diagnosis of PTSD.  The private medical 
records show diagnoses of depression and anxiety neurosis, 
and show that the veteran sought a diagnosis of PTSD in 
October 2002, but do not show that he was diagnosed with 
PTSD.  

The additional evidence submitted since the September 1991 
decision may be new.  However, it is not material.  The 
veteran's service connection claim in September 1991 was 
denied because PTSD was not shown by the evidence of record.  
The evidence submitted since the September 1991 rating 
decision does not show a diagnosis of PTSD either.  

The Board observes that the veteran has alleged in statements 
on appeal, such as statements from March 2001 and  September 
2001 that he has a disorder which originated during his 
period of service.  The veteran certainly is competent to 
describe complaints of symptoms.  However, the veteran, as a 
lay person, is not competent to offer a medical diagnosis or 
to assert medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, his statements are not material.  
Moreover, the veteran's current contentions essentially 
duplicate his contentions which were of record at the time of 
the previous denial of his claim.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  As a result, the veteran's 
contentions are not new.  

Given the foregoing, the Board concludes that the additional 
evidence submitted is not new and material and is merely 
cumulative and redundant of the evidence from the RO's 
September 1991 decision.  What was lacking at the time of the 
original decision, and is still lacking, is evidence of a 
diagnosis of PTSD.  For this reason, it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Nothing in the VCAA requires the VA to 
reopen a claim that has been disallowed except when new and 
material evidence has been secured and presented.  See 
38 U.S.C.A. § 5103(f).  Accordingly, the RO's decision 
denying service connection for PTSD remains final and the 
claim is not reopened.  


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder.  The appeal is denied.  


	                        
____________________________________________
	Holly E. Moehlmann
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



